Citation Nr: 1545434	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.    

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In pertinent part, these decisions denied entitlement to TDIU and service connection for a bilateral leg disorder and a bilateral hip disorder.  

The Board has bifurcated the claim for service connection for a bilateral leg disorder into two separate issues.  Specifically, the Board has recharacterized the issues as entitlement to service connection for a bilateral leg disorder and entitlement to service connection for a bilateral knee disorder.  The Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (VA is free to dismember a claim and adjudicate it in separate pieces).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  To the extent that there was evidence pertinent to the issue of TDIU associated with the claims file after the issuance of the January 2013 statement of the case, the Board finds that there is no prejudice to the Veteran, as the Board is remanding the claim and the agency of original jurisdiction (AOJ) will have an opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304.  

In the decision below, the Board has granted the claim of service connection for a bilateral leg disorder.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral leg disorder, diagnosed as bilateral lower extremity radiculopathy, is related to his service-connected degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The Veteran's bilateral leg disorder, diagnosed as bilateral lower extremity radiculopathy, is proximately due to or the result of his service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has pain going down his legs that is related to his degenerative disc disease of the lumbar spine.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for radiculopathy of the lower extremities.  

The Veteran was provided VA examinations in March 2013 and August 2013 in connection with his claim, and a medical opinion was provided was January 2015.  

At the March 2013 VA examination, the examiner diagnosed the Veteran with radiculopathy left L5-S1 with active and chronic denervation seen in associated symptoms.  The examiner reported that the Veteran had the following symptoms attributable to any peripheral nerve condition: bilateral intermittent pain, bilateral paresthesias and/or dysesthesias, and bilateral numbness.  On sensory examination, there was decreased sensation bilaterally at the thigh/knee, lower leg/ankle, and foot/toes, and on the left side, at the upper anterior thigh.  In regard to the nerves affected, the examiner stated that there was mild, incomplete paralysis of the sciatic nerve bilaterally, of the external popliteal nerve bilaterally, of the musculocutaneous nerve bilaterally, of the anterior tibial nerve bilaterally, of the internal popliteal nerve bilaterally, of the external cutaneous nerve of the thigh bilaterally, and of the ilio-inguinal nerve bilaterally.  An EMG study conducted in April 2013 revealed that the right lower extremity was normal and that the left lower extremity was abnormal. 

The examiner opined that the left L5/S1 radiculopathy was at least as likely as not due to or the result of the Veteran's lumbar spine degenerative disc disease.  In so finding, the examiner stated that, although the Veteran has bilateral lower extremity pain and does have degenerative changes of the joints, his presentation was more of a radicular pain than joint pain.  The examiner further stated that an EMG was done and showed left L5/S1 radiculopathy with active and chronic denervation seen in associated myotomes; therefore, it was at least as likely as not that the Veteran's radicular pain is caused by his lumbar spine degenerative disease.  

At the August 2013 VA examination, the examiner determined that the Veteran had radicular pain and other signs or symptoms due to radiculopathy.  Specifically, there was mild numbness bilaterally of the lower extremities and pain radiating down the thigh to the foot.  The examiner also noted that the nerve root involved was the sciatic nerve (bilaterally) and that the severity of the left and the right lower extremity radiculopathy was mild.  

A VA medical opinion was also provided in January 2015.  The examiner stated that the previous VA examination reports showed that the Veteran had a lumbar spine condition that was service-connected with a complication of radiculopathy (nerve symptoms/pain to the lower extremities originating in the lumbar spine).  The examiner stated that he believed these opinions and rationales to be correct according to the history and the examination.  The examiner also addressed a private treatment record from December 2013 that contained a notation that Veteran had a lumbar spine condition with radiculopathy from neural foraminal stenosis.  

In light of the foregoing, the Board finds that service connection for bilateral lower extremity radiculopathy is warranted.  Although the March 2013 examiner only rendered a diagnosis of left lower extremity radiculopathy because the EMG study revealed that the right lower extremity was normal, the Board finds that the Veteran has right lower extremity radiculopathy.  In this regard, the March 2013 VA examination report showed that there was mild, incomplete paralysis of the sciatic nerve bilaterally.  Furthermore, the August 2013 VA examination report showed that there was right lower extremity radiculopathy that was mild.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that he has right lower extremity radiculopathy.  

The VA examination reports and the private treatment records also suggest that the radiculopathy and nerve root involvement are related to the degenerative disc disease.  See, March 2013 VA examination report, August 2013 VA examination report, January 2015 VA examination report; December 2013 private treatment record.  The Board finds the opinions to have high probative value, as they were based on the Veteran's lay statements, a clinical evaluation, and the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Notably, there is no evidence to the contrary.  

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran currently has bilateral lower extremity radiculopathy that is related to his service-connected degenerative disc disease of the lumbar spine.  Accordingly, service connection is warranted for bilateral lower extremity radiculopathy.


ORDER

Entitlement to service connection for bilateral lower extremity radiculopathy is granted.  


REMAND

The Veteran was provided a VA examination in March 2013 in connection with his claims for service connection for a bilateral knee disorder and a bilateral hip disorder, and a medical opinion was provided in January 2015.  However, the Board finds that the March 2013 and January 2015 opinions are inadequate.  The VA examiners opined that the bilateral hip osteoarthritis and the bilateral knee osteoarthritis were not caused by his lumbar spine degenerative disc disease.  However, the examiners did not opine as to whether the claimed disorders were aggravated by his service-connected lumbar spine disability.  Furthermore, in the March 2015 substantive appeal, the Veteran stated that his hip and leg conditions were related to service.  As such, on remand, a VA medical opinion should be obtained that addresses whether the bilateral hip and bilateral knee disorders are related to service, or in the alternative, were aggravated by the service-connected degenerative disc disease of the lumbar spine.    

With respect to TDIU, Veteran has contended that he is unable to work on a full-time basis as a result of his service-connected degenerative disc disease of the lumbar spine and his service-connected posttraumatic stress disorder (PTSD).  See, e.g., May 2010 claim for TDIU.  Additionally, the Veteran is now service-connected for radiculopathy of the lower extremities.  Accordingly, the Board finds that a social and industrial survey is necessary to determine whether the Veteran is unemployable due to his service-connected disabilities.   

Additionally, there are outstanding, potentially relevant records that should be secured.  Specifically, in the March 2015 substantive appeal, the Veteran stated that he was denied disability through his former employer, General Motors, and instead he received disability through the state.  The claims file does not contain any such records.  As such, all outstanding, relevant records should be secured.  

Finally, it does not appear that the Veteran has received proper notice letters regarding his claims for secondary service connection.  Accordingly, the AOJ should ensure that the duty to notify has been met.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for a bilateral hip disorder and a bilateral knee disorder and for TDIU.  

The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.  

The notice letter should specifically inform the Veteran of the evidence needed to substantiate a claim for service connection on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hips and bilateral legs.  The AOJ should specifically request authorization to obtain all medical records and decisions regarding disability benefits from General Motors and the state.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

3.  The AOJ should obtain a copy of any application and/or decision to grant or deny SSA disability benefits to the Veteran.  This request should also include any available records upon which a decision was based (or will be based) and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral knee disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left and right knee disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.  

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's degenerative disc disease of the lumbar spine.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the January 2015 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral hip disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral hip disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service.  

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's degenerative disc disease of the lumbar spine.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


